                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION


KRISTINE SIMPSON, et al.,                   )
                                            )
      Plaintiffs,                           )
                                            )
      v.                                    )     CASE NO. 3:19-CV-33-PPS-MGG
                                            )
THOR MOTOR COACH, et al.,                   )
                                            )
      Defendants.                           )


                               OPINION AND ORDER

      On February 13, 2019, Defendant, Mercedes-Benz USA, LLC (“MBUSA”), filed its

Motion to Transfer Pursuant to 28 U.S.C. § 1404(a). On February 26, 2019, both Plaintiffs

and Defendant, Thor Motor Coach (“TMC”), filed their response briefs in opposition to

MBUSA’s motion. MBUSA filed a reply brief on March 13, 2019, eight days after the

reply was due. See N.D. Ind. L.R. 7-1(d)(2)(B). The Court would typically be inclined to

ignore an untimely reply brief. However, in this case, neither Plaintiffs nor TMC

challenge the untimely brief. More importantly, MBUSA’s reply brief does not change

the Court’s final decision on the motion to transfer. Therefore, the Court considered

MBUSA’s reply brief in its decision to deny the motion to transfer, as discussed below.

I.    RELEVANT BACKGROUND

      This case involves a defective RV manufactured as a complete vehicle in Indiana

by TMC, a corporation with its principal place of business in Indiana, using a chassis

and related parts manufactured by MBUSA, a corporation with its principal place of
business in Georgia 1. The RV was warranted in whole or party by TMC while the

underlying chassis and related parts were warranted in whole or party by MBUSA.

Plaintiffs, citizens of Colorado, purchased the defective RV in Utah. Repairs to

Plaintiffs’ RV were performed before the sale in Utah and after the sale in Colorado

under both TMC’s and MBUSA’s warranties. The RV’s defects, however, were never

completely repaired or were not repaired within a reasonable amount of time or repair

attempts. Thus, Plaintiffs filed their complaint alleging TMC’s and MBUSA’s breaches

of warranty or contract and violations of the Magnuson Moss Warranty Act.

        Notably however, Plaintiffs did not attach a copy of either TMC’s or MBUSA’s

warranty to their complaint or otherwise allege the full terms of the separate warranties.

Not being a party to the TMC warranty and without any knowledge of its terms,

MBUSA filed the instant motion to transfer under 28 U.S.C. § 1404(a). Through its

motion, MBUSA applied the typical Section 1404(a) transfer analysis arguing that the

convenience of the witnesses and the interests of justice favor transfer of this action to

the District of Utah.

        Plaintiffs and TMC then reported in their response briefs that the TMC warranty

contains a forum-selection clause requiring that any dispute between TMC and

Plaintiffs be brought in courts within the State of Indiana. [See DE 10-2 at 6]. Thus,

Plaintiffs and TMC contend that the transfer analysis must be adjusted to account for

the policy outlined in Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex.,


1Based upon the allegations of TMC’s and MBUSA’s principal places of business in Plaintiffs’ complaint,
the Court will assume that TMC is an Indiana corporation and MBUSA is a Georgia corporation. [See DE
1 at 3–4, ¶¶ 6–7].

                                                   2
571 U.S. 49 (2013) favoring enforcement of valid forum-selection clauses. Furthermore,

Plaintiffs and TMC argue that an additional analysis is required in considering transfer

of this case because MBUSA is not a party to the TMC Warranty’s forum-selection

agreement citing In re: Howmedica Osteonics Corp, 867 F.3d 390, 404–05 (3d Cir. 2017),

cert. denied sub nom. Nordyke v. Howmedica Osteonics Corp., 138 S. Ct. 1288 (2018) and In re

Rolls Royce Corp., 775 F.3d 671, 679 (5th Cir. 2014).

       Reacting to this revelation of a forum-selection clause, MBUSA noted that it

would have filed a motion to sever and transfer instead of a Rule 1404(a) transfer

motion had it been aware of the clause. In so doing, MBUSA implied its acceptance of

the validity of the newly reported clause as between Plaintiffs and TMC. MBUSA then

cited Moore v. AT&T Latin Am. Corp., 177 F. Supp. 2d 785 (N.D. Ill. 2001) in support of its

position that Plaintiffs’ failure to allege the existence of a valid forum-selection clause in

their complaint dictates application of the typical Section 1404(a) analysis here, rather

than the Atlantic Marine/Howmedica forum-selection clause analysis. MBUSA concluded

by reiterating its position that the Section 1404(a) convenience and interest of justice

factors justify transfer to either the District of Colorado or the District of Utah.

       Before turning to the merits of MBUSA’s transfer motion, the Court must first

determine whether the typical Section 1404(a) transfer analysis can be applied as

MBUSA requests considering the forum-selection clause in the TMC Warranty.

II.    ANALYSIS

       A.     Proper Transfer Analysis




                                              3
       Pursuant to 28 U.S.C. § 1404(a), a federal district court may transfer any civil

action to any other district for the convenience of the parties and witnesses and in the

name of justice, if venue is proper in both courts. Therefore, the typical Section 1404(a)

transfer analysis involves a balancing of private and public interests through separate

inquiries into (1) the proper venue in the transferor and transferee courts; (2) the

convenience of parties and witnesses; and (3) the interest of justice. Research Automation

Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010). The burden is on

the movant to show that transfer is warranted. Coffey v. Van Dorn Iron Works, 796 F.2d

217, 219–20 (7th Cir. 1986). However, the statute allows for a “flexible and

individualized” analysis of the unique issues raised in a particular civil action, which

therefore places considerable discretion in the transferor court when deciding whether

transfer is appropriate. Research Automation, 626 F.3d at 977–78 (citing

Stewart Org., Inc. v. Ricoh Corp., et al., 487 U.S. 22, 29 (1988)). Notably, “when the

inconvenience of the alternative venues is comparable there is no basis for a change of

venue[.]” Scottsdale Ins. Co. v. PMG Indus., LLC, No. 2:16-CV-373-RLM-PRC, 2016 WL

7228796, at *2 (N.D. Ind. Dec. 14, 2016) (citing In re Nat'l Presto Indus., 347 F.3d 662, 665

(7th Cir. 2003)).

       The transfer calculus changes, however, when the parties enter a contract that

includes a forum-selection clause reflecting their pre-suit agreement as to the most

proper forum for resolution of their disputes. Atlantic Marine, 571 U.S. at 63. “The

enforcement of valid forum-selection clauses, bargained for by the parties, protects their

legitimate expectations and furthers vital interests of the justice system.” Id. (internal

                                               4
quotations and citations omitted). Therefore, “a valid forum-selection clause should be

given controlling weight in all but the most exceptional cases.” Id. The Court then

outlined a modified Section 1404(a) analysis for cases where all parties to the case were

also parties to a valid forum-selection clause.

       The Atlantic Marine analysis, however, did not address directly cases where some

but not all the parties had contracted to a particular forum through a forum-selection

clause. In 2014, the Fifth Circuit first applied the principles of Atlantic Marine to this

problem in In re Rolls Royce Corp. In Rolls Royce, the court noted that (1) a valid-selection

clause favored, as a matter of law, severance of claims or parties subject to the clause

and transfer to enable litigation in the contracted-for forum; (2) the private factors of

non-contracting parties had to be considered separately just as they would be in any

Rule 21 severance or Section 1404(a) transfer analysis; and (3) the interests of judicial

economy in having all claims determined in a single lawsuit could outweigh any

interest of the non-contracting party in a different forum. 775 F.3d at 679.

       Faced with somewhat different facts in a similar case involving a forum-selection

clause between only some parties, the Third Circuit modified the Rolls Royce framework

into a four-step analysis. In re Howmedica, 867 F.3d at 403–05. Under Howmedica, a court

must first

       assume[] that Atlantic Marine applies to parties who agreed to forum-
       selection clauses and that, in all but the most unusual cases, claims
       concerning those parties should be litigated in the fora designated by the
       clauses. . . .

       Second, the court performs an independent analysis of private and public
       interests relevant to non-contracting parties, just as when adjudicating a

                                               5
      § 1404(a) transfer motion involving those parties in the absence of any
      forum-selection clauses. . . .

      Third, if the Step One and Step Two analyses point different ways, then
      the court considers severance. See Fed. R. Civ. P. 21. . . . [If] severance is
      neither clearly warranted nor clearly disallowed, . . . the court goes on to
      select the appropriate fora based on a combination of interests addressed
      at the next step. . . .

      Fourth, . . .a district court exercises its discretion . . . in choosing the most
      appropriate course of action [by considering] efficiency interests in
      avoiding duplicative litigation, . . . taking into account case management
      techniques that can reduce inefficiencies accompanying severance . . . as
      well as any other public interests that may weigh against enforcing a
      forum-selection clause . . . . [and weighting them against] the non-
      contracting parties’ private interests and any prejudice that a particular
      transfer decision would cause with respect to those interests.

      [Depending upon the outcome of the Howmedica analysis, a district court
      could decide to] retain the case in its entirety, transfer the case in its
      entirety, or sever certain parties or claims in favor of another forum.
      [Important factors for the court to consider include] the nature of any
      interests weighing against enforcement of any forum-selection clause; the
      relative number of non-contracting parties to contracting parties; and the
      non-contacting parties’ relative resources, keeping in mind any
      jurisdiction, venue, or joinder defects that the court must resolve. [To
      decline to enforce a valid forum-selection clause, a court must find that the
      countervailing interests overwhelmingly outweigh] the strong public
      interest in upholding the contracting parties’ settled expectations.

Id.
      Here, however, MBUSA asks the Court to ignore the policy favoring enforcement

of valid forum-section clauses espoused in Atlantic Marine and to apply the typical

Section 1404(a) transfer analysis rather than the Howmedica framework in determining

whether transfer of this case in its entirety is warranted. MBUSA’s argument appears

grounded in what can amount only to an implication that Plaintiffs waived the effects




                                              6
of the forum-selection clause by failing to mention the clause in their complaint or to

attach any documentation of the clause to their complaint.

       MBUSA cites no legal authority to support the proposition that a forum-selection

clause is only enforceable if alleged in a complaint or is waived when a plaintiff does

not explicitly report it in the complaint. Instead, MBUSA argues that all the facts alleged

in Plaintiffs’ complaint should be taken as true for purposes of resolving a motion to

transfer citing only Moore v. AT&T Latin America Corp. without further explanation.

Moore, however, is clearly distinguishable.

       In Moore, the court was presented with a Rule 12(b)(3) motion to dismiss for

improper venue, or alternatively, a Section 1404(a) transfer motion in a breach of

contract and declaratory judgment case arising from a settlement agreement. 177 F.

Supp. 2d at 787–88. Nothing in the court’s opinion suggests the existence of a forum-

selection clause in that agreement. As a result, the court only analyzed whether venue

was proper under 28 U.S.C. § 1391 and whether transfer was warranted under Section

1404(a). Id. at 788-91. Thus, that court’s conclusion that the convenience of the witnesses

and interests of justice warranted transfer is of no relevance to this case.

       Of course, Howmedica is not binding upon this Court because it was decided by

the Third Circuit Court of Appeals. The Seventh Circuit does not appear to have

considered the situation at hand where venue is challenged by a party not subject to a

forum-selection clause affecting all the other parties. Another district court in this

circuit, however, applied the Atlantic Marine principles to a similar factual situation,

suggesting another analytical framework consistent with but different from the

                                              7
Howmedica approach. MB Fin., Inc. v. Hart, No. 17 C 8866, 2018 WL 3920715 (N.D. Ill.

Aug. 16, 2018). The MB Financial court relied upon the doctrine of pendent venue in

denying a Rule 12(b)(3) motion to dismiss or motion to transfer. “Federal courts

increasingly recognize that under the doctrine of pendent venue, venue may be proper

with respect to an improperly venued claim if the claim is joined to a properly venued

claim, and the claims arise out of a common nucleus of operative fact.” Id. at *5 (quoting

Woodrum/Ambulatory Sys. Dev., LLC v. Lakeshore Surgical, LLC, No. 08 C 1721, 2009 WL

256286, at *5 (N.D. Ill. Jan. 28, 2009) (internal quotations and citations omitted))).

       In this case, no party—not even MBUSA—suggests that any claim in this action

is improperly venued here in the Northern District of Indiana. Therefore, the pendent

venue doctrine is not directly applicable. Yet the MB Financial court’s reliance on a

“common nucleus of operative fact” to ascertain venue in the face of a forum-selection

clause that did not apply to all parties is consistent with the Howmedica framework at

both Step Two, where the situs of material events matters in evaluating the private

interests of the non-contracting party, and Step Four, where judicial economy takes

center stage. Therefore, this Court is persuaded that the Howmedica framework will

adequately protect MBUSA’s interests while giving proper deference to Plaintiffs’ and

TMC’s expectations reflected in the valid forum-selection clause in the TMC Warranty.

       B.     Howmedica Framework Analysis

              1.     Step One: Assumed Validity of Forum-Selection Clause

       Assuming that the TMC Warranty’s forum-selection clause is valid is not difficult

in this case because none of the parties have challenged the validity of the clause as to

                                              8
TMC and Plaintiffs. Moreover, Plaintiffs and TMC agree that this case should remain, in

its entirety, here in the Northern District of Indiana.

              2.      Step Two: MBUSA’s Private and Public Interests

                      a.     Private Interests

       MBUSA’s private interests relative to transfer are reflected through consideration

of the convenience of the potential fora for parties and witnesses. See Stewart Org., 487

U.S. at 29; Research Automation, 626 F.3d at 978. In evaluating the convenience element,

courts generally consider: (1) the plaintiff’s choice of forum; (2) the situs of material

events; (3) the relative ease of access to sources of proof; (4) the convenience of

witnesses; and (5) the convenience of the parties. Schumacher v. Principal Life Ins. Co., 665

F. Supp. 2d 970, 977 (N.D. Ind. 2009). A litigant seeking a transfer of venue has the

burden of showing that the transferee court—in this case the District of Utah or the

District of Colorado—is “clearly more convenient than the transferor court.” Coffey, 796

F.2d at 220; see also State Farm Mut. Ins. Co. v. Estate of Bussell, 939 F. Supp. 646, 651 (S.D.

Ind. 1996).

                             i.      Plaintiffs’ Choice of Forum

       When considering the convenience factor, a plaintiff’s choice of forum is

generally entitled to substantial deference and should rarely be disturbed. In re Nat’l

Presto Indus., Inc., 347 F.3d 662, 664 (7th Cir. 2003); Am. Commercial Lines, LLC v. Ne.

Maritime Inst., Inc., 588 F. Supp. 2d 935, 945 (S.D. Ind. 2008). However, “[t]hat deference

is lessened . . . where the plaintiff’s chosen forum is not the plaintiff’s home forum or




                                               9
has relatively weak connections with the operative facts giving rise to the litigation.

Body Sci. LLC v. Bos. Sci. Corp., 846 F. Supp. 2d 980, 992 (N.D. Ill. 2012).

       Here, Plaintiffs’ home forum is Colorado where they are domiciled and residing,

not Indiana. Moreover, many of the operative facts giving rise to this litigation occurred

in Utah and Colorado, namely the sale and repairs of the RV at issue. Accordingly,

MBUSA argues that Indiana has a weak connection to the operative facts of this

litigation. Plaintiffs, however, suggest that their claims involve operative facts arising in

Indiana, such as the design, assembly, manufacture, and distribution of Plaintiffs’ RV.

Thus, analysis of the situs of material events becomes particularly important.

                             ii.    Situs of Material Events

       “Material events are those that give rise to the cause of action.” Aldridge v. Forest

River, Inc., 436 F. Supp. 2d 959, 961 (N.D. Ill. 2006) (citing Von Holdt v. Husky Injection

Molding Sys., Ltd., 887 F. Supp. 185, 188–89 (N.D. Ill.1995)). The primary material

location for products liability claims is likely the place of manufacture or design of the

product at issue. See Von Holdt, 887 F. Supp. at 188–89. Here, the RV was allegedly

designed, assembled, manufactured, and distributed in Indiana. Plaintiffs have not

raised a products liability claim, however, diminishing but not necessarily eliminating

the materiality of the location of the RV’s design and manufacture.

       Instead, Plaintiffs seek relief based on Defendants’ alleged breaches of their

respective warranties and their alleged violations of the Magnuson Moss Act (“MMA”),

15 U.S.C. § 2301 et seq. The MMA establishes rules governing warranties “[i]n order to




                                              10
improve the adequacy of information available to consumers, prevent deception, and

improve competition in the marketing of consumer products.” 15 U.S.C.§ 2302(a).

       With a focus on the warranties and their enforcement, the material events in this

case clearly involve the sale and repairs of the RV in Colorado and Utah. Nevertheless,

the design and manufacture of the RV could be implicated in analyzing Plaintiffs’

warranty claims making Indiana a situs of at least some material events. Moreover, the

relevant warranties were presumably drafted by Defendants in their home states of

Indiana and Georgia. Additionally, Plaintiffs likely communicated with TMC and

MBUSA or their agents, which could have been located in Indiana, Georgia, Colorado,

or Utah, when invoking the benefits of the warranties. Thus, the situs-of-material-events

factor does not clearly favor the Utah, Colorado, or Indiana forum.

                              iii.   Relative Ease of Access to Sources of Proof

       As discussed above, the situs of material events is not particularly clear in this

case. Sources of proof related to the sale and repairs will no doubt be accessible in Utah

and Colorado. However, some of the warranty-related sources of proof could be held

by Defendants or their agents in Indiana and Georgia. Additionally, sources of proof

related to the design and manufacture of the RV would be held in Indiana. Thus, no

potential forum would be dramatically more convenient for accessing sources of proof.

                              iv.    Convenience of the Parties

       This factor involves the consideration of the parties’ respective residences and

their abilities to bear the expense of trial in a particular forum. Coll. Craft Cos., Ltd. v.

Perry, 889 F. Supp. 1052, 1056 (N.D. Ill. 1995). Courts should avoid transfer when it

                                               11
merely shifts inconvenience from one party to another without sufficient cause. Research

Automation, 626 F.3d at 979. Transferring this case, involving parties from Colorado,

Indiana, and Georgia, to Utah or Colorado would just shift inconvenience from MBUSA

to both TMC and Plaintiffs. This is true even for Plaintiffs in Colorado who live closer to

Utah than to Indiana because they previously agreed to litigate any dispute with TMC

in Indiana and are not fighting venue in Indiana. Thus, the convenience-of-the-parties

factor favors Indiana where two of the three parties agreed to litigate. Indiana is also

geographically closer to MBUSA’s principal place of business in Georgia than either

Colorado or Utah suggesting that litigation in Indiana would be at least equally

convenient for MBUSA.

                            v.     Convenience of Witnesses

       The convenience of witnesses is often considered the most important factor in the

convenience analysis, and courts consider everything from the number of witnesses to

their willingness to appear. Omnisource Corp. v. Sims Bros., Inc., No. 1:08-CV-89, 2008 WL

2756345, at *6 (N.D. Ind. July 14, 2008). Yet “[c]ourts typically presume that witnesses

who are parties’ employees and paid experts will appear voluntarily and therefore are

less concerned about the burden that appearing at trial might impose on them.” Abbott

Labs. v. Church & Dwight, Inc., No. 07 C 3428, 2007 WL 3120007, at *4 (N.D. Ill. Oct. 23,

2007). Giving no consideration to the convenience of the parties’ employees or their

paid experts as witnesses, the Court turns to the other potential witnesses in this case.

       As MBUSA correctly notes, the sales and repair staffs from the relevant RV

dealerships and repair shops in Utah and Colorado are likely to be key witnesses in this

                                            12
case. They are not parties to this action and would be burdened if called to appear at

any proceeding in Indiana. Moreover, any subpoena this Court might issue could not

command any Utah or Colorado residents to appear in Indiana because it is more than

100 miles from their residence and presumably is not a state where they reside, work, or

regularly transact business. See Fed. R. Civ. P. 45(c)(1)(A).

       As a result, Colorado and Utah appear to be the more convenient fora for the

non-party witnesses identified in this case so far. With that said, TMC has already

reported its intention to conduct video depositions of those non-party witnesses so that

their personal appearances are not required at any proceeding, including trial, in

Indiana. Such a procedural option mitigates if not alleviates the convenience problem

MBUSA articulates. Thus, the convenience-of-the-witnesses factor only slightly favors

the Colorado and Utah fora.

       In total, the private interest factors do not establish that any one forum is clearly

more convenient than another. See Coffey, 796 F.2d at 220. Even giving MBUSA the

benefit of the doubt, the Colorado and Utah courts are only slightly more convenient

than this Court.

              b.     Public Interests

       MBUSA’s public interests relative to transfer are reflected through an assessment

of the interest of justice, which focuses on the efficient administration of the courts.

Research Automation, 626 F.3d at 978. Factors that are relevant to this analysis include: (1)

the speediness of trial in either jurisdiction; (2) each court’s familiarity with the relevant

law; and (3) each location’s relationship to the controversy. Id.

                                              13
        As to the speediness of trial, MBUSA agrees that the data favor neither Indiana

nor Utah. MBUSA similarly contends that the familiarity of the courts with the

applicable law is a non-issue. 2 MBUSA hangs its hat on Colorado’s and Utah’s obvious

interest in this litigation because the RV sale and repairs occurred in those states.

MBUSA fails to consider that Indiana has an interest in litigation related to warranties

issued by companies incorporated there. Additionally, Indiana has an interest in the

effect of litigation on its own corporations as well as those merely doing business in

Indiana. MBUSA admittedly does business in Indiana with TMC at the very least. As

such, Indiana has an interest in MBUSA’s chassis and related warranties in addition to

the TMC RV and warranty. Therefore, MBUSA has failed to show that the public

interest in this litigation favors Colorado or Utah over Indiana.

        Notably, MBUSA directs the Court’s attention primarily to the convenience-of-

the-witnesses factor in its overall Section 1404(a) transfer analysis. MBUSA’s approach

makes sense because of the significance of the convenience-of-witnesses factor to any

transfer analysis. See Omnisource Corp., 2008 WL 2756345, at *6. However, the Court

already concluded that even the convenience of witnesses does not favor transfer as

strongly as MBUSA wants the Court to believe given the procedural mechanisms

available to mitigate the burden that Indiana litigation could put on non-party

witnesses. Therefore, after balancing both the private and public interests related to

MBUSA, the Court is not persuaded that MBUSA’s private and public interests clearly


2 MBUSA seems to think that only federal law is implicated in this case. [DE 8 at 6, ¶ 30]. The Court
simply accepts MBUSA’s conclusion for purposes of the Section 1404(a) transfer analysis without
reaching any conclusion as to the laws applicable to Plaintiffs’ claims.

                                                    14
favor transfer. Nevertheless, the Court will assume, based on the benefit to non-party

witnesses discussed above, that the Howmedica Step Two analysis favors transfer to

Utah or Colorado. With Howmedica’s Step One pointing toward the Northern District of

Indiana and Step Two marginally pointing toward the District of Colorado or the

District of Utah, the Court now proceeds to the severance analysis in Step Three.

              3.     Step Three: Severance Issues

       Severance of claims or parties might be clearly warranted “to preserve federal

diversity jurisdiction; to cure personal jurisdiction, venue, or joinder defects; or to allow

for subsequent impleader.” In re: Howmedica Osteonics Corp., 867 F.3d at 404. Severance

may also be impossible in other situations, “such as when a party is indispensable

under Federal Rule of Civil Procedure 19(b).” Id. (citing Grupo Dataflux v. Atlas Global

Grp., L.P., 541 U.S. 567, 572–73 (2004); Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

421–22 (3d Cir. 2010)).

       Here, no party argues that severance is needed to preserve diversity jurisdiction.

In fact, Plaintiffs’ complaint does not plead the states of incorporation of TMC or

MBUSA and therefore fails to adequately allege subject matter jurisdiction based upon

the parties’ diversity of citizenship. See 28 U.S.C. § 1332(c)(1). This Court only retains

subject matter jurisdiction over this case based upon the federal question presented

under the MMA and the resulting supplemental jurisdiction over Plaintiffs’ contract

claims. See 28 U.S.C. §§ 1331, 1367. Similarly, no party alleges any personal jurisdiction,

venue, or joinder defects that can only be cured by transferring the case to Utah or

Colorado. And no party raises the need to allow for subsequent impleader.

                                             15
With none of these issues present, the Court is left to consider Plaintiffs’ argument that

MBUSA constitutes a necessary party under Fed. R. Civ. P. 19(a).

       Fed. R. Civ. P. 19(a)(1) defines a “required party” as:

       A person who is subject to service of process and whose joinder will not
       deprive the court of subject-matter jurisdiction must be joined as a party
       if:
       (A) in that person's absence, the court cannot accord complete relief
       among existing parties; or
       (B) that person claims an interest relating to the subject of the action and is
       so situated that disposing of the action in the person's absence may:
       (i) as a practical matter impair or impede the person's ability to protect the
       interest; or
       (ii) leave an existing party subject to a substantial risk of incurring double,
       multiple, or otherwise inconsistent obligations because of the interest.
       Indeed, MBUSA manufactured the chassis in Plaintiffs’ RV at issue. As a result,

Plaintiffs argue that their claims against both TMC and MBUSA arise out of a “common

nucleus of operative fact” such that keeping the claims together would avoid the risk of

conflicting rulings and promote efficiencies for the Court, the parties, and the witnesses.

Cf. MB Financial, 2018 WL 3920715, at *5. Notably, TMC agrees that it would be better to

decide all of Plaintiffs’ claims together in one forum.

       In response, MBUSA only states that it would have argued for severance had it

known sooner about the forum-selection clause. However, MBUSA offered nothing to

explain why severance would be appropriate or to present any objection to Plaintiffs’

assertion that it is indeed a necessary party in this case. Without more, MBUSA has not

persuaded the Court that severance is clearly warranted in this case. See In re:

Howmedica Osteonics Corp., 867 F.3d at 405. In fact, Plaintiffs have demonstrated that

MBUSA is a necessary party to this action under Fed. R. Civ. P. 19(a)(1) given the risk of


                                             16
inconsistent rulings that would arise if Plaintiffs’ claims against MBUSA were severed

because the MBUSA chassis is inextricably linked to the finished RV manufactured by

TMC. Therefore, severance is clearly disallowed ending the Howmedica analysis and

leaving only the question of which forum is most appropriate, a decision left to the

discretion of the Court. See In re: Howmedica Osteonics Corp., 867 F.3d at 405.

       Review of the record as a whole, as evidenced from the discussions above, shows

that MBUSA has not demonstrated that its interests “overwhelmingly outweigh the

strong public interest in upholding . . . the settled expectations” of Plaintiffs and TMC

based upon the forum-selection clause in the TMC Warranty. Id. Moreover, MBUSA has

not met its burden under the Section 1404(a) analysis to show that transfer to Colorado

or Utah is clearly more convenient. See Coffey, 796 F.2d @ 220. In fact, transfer to Utah or

Colorado would only shift the inconveniences inherent in cross-country litigation

among the parties. See Research Automation, 626 F.3d at 979. Venue in Indiana does not

make MBUSA’s litigation of this unseverable case more challenging, especially because

of the procedural mechanisms available to minimize the burden on any non-party

witnesses and to alleviate any prejudice that might result if those non-party witnesses

were not subject to the subpoena power of this Court.

III.   CONCLUSION

       Therefore, for the reasons discussed above, the Court DENIES MBUSA’s motion

to transfer. [DE 8]. With the question of transfer resolved, the Court will issue a separate

order for a Rule 26(f) Report of Parties’ Planning Meeting and set a date for a Rule 16(b)

Pretrial Scheduling Conference.

                                             17
SO ORDERED this 22nd day of May 2019.

                                    s/Michael G. Gotsch, Sr.
                                    Michael G. Gotsch, Sr.
                                    United States Magistrate Judge




                               18
